Title: To Alexander Hamilton from Lewis Tousard, 3 [January] 1800
From: Tousard, Lewis
To: Hamilton, Alexander


Philadelphia 1800 the 3d [January]
Sir
A letter which I receive from the contractor at Newport forces me to intrude upon your time, and to request your speedy decision, in order that he may not be at any loss for having advanced his money in execution of your orders for the arrangement and marching of the troops, and furnishing Supplies which the accountant now refuses to reimburse or pass to his Acct.
1st.   a Supply of tents.
You will please Sir to remember, early in the Spring, my repeated demands for tents, which alt[h]ough promised and demanded by you, were never sent, nor any received. Those here mentioned were required verbally by Capt. Littlefield and Henry for the express purpose of covering Lieut. Leonard’s Detachmt. of 110 men who arrived from new York, newly from the small pox Hospital, and while the Quarantine laws at Newport (besides their well known apprehensions for the small pox) prevented any person being landed in the city. Neither Fort Wolcott, or Fort Adams, had barracks or covering for the men even of their garrison, without being too much crowded. The weather Stormy, and the men confined in the hold of a small packet boat; The distance too great, to wait for the order, either of the Secretary of war, or the Commg. General, without endangering the lives of many of those men. In this Situation humanity dictated their preservation. The contractor did not hesitate to advance his money. It was during my 1st. absence to the Eastward; at my return, on the report of captn. Littlefield I did not myself hesitate to Sign the order for the tents, in which Said detachment remained until their departure for Portland.
2dly   a Supply of Shoes?
Your order to march Capt. Littlefield’s company 1st. to West Chester then to Fort Jay, ordered me to make application to the contractor for all that should be wanted, to forward their departure. The article of Shoes was undoubtedly in that case, as the greatest part of the men were bare foot. I made my requisition, in consequence of your order. The contractor paid, and is now refused being reimbursed. Three months pay were due to them besides the current.
3dly.   a Barge for Fort Adams

The absolute necessity of the said article is obvious. If in Signing the order for a barge for Fort Adams I have been in an error, I shall be happy in being redressed. Fort Adams is a garrison which I have formed myself. I thought it incumbent upon me to furnish it with all the necessary articles for the accommodation of the troops, and I have ordered the barge to be made, in relation with the distance, and danger the men may be exposed in the harbour, when going for their provisions. The Contractor had previously paid one for Fort Wolcott, his account was passed by the Comptroller, and I have seen no regulation to the contrary.
4thly   Wood allowed to Cadets
The Law which placed the cadets on the Same rank, pay, rations and clothing, with the Serjeants is repealed; they have received a Supplement of pay and an addition of a ration, by the latest law for organizing the military &c. Until now I have Seen all the cadets allowed the Same wood with the Subalterns, and that law which assimilates them with the Lieutts. for rations, had not the intention of forcing them to mess for their wood with the Serjeants, and qualify themselves among twenty or more Soldiers. One foot of wood pr. month for a cadet of artillery obliged to Study by himself would be a ridiculous allowance, I have thought it my duty to enable them to Qualify themselves and have always allowed them the Same wood as Lieutenants. If the regulation on that Subject must come from a higher authority, please to issue a general order which indeed will be a justice and a great comfort for these young men at this time of the year.
The contractor engages to furnish all Quarter Master’s supplies that may be required by the Commanding officers: The instruction from the Accountant says: all requisitions on the contractor for Quarter master or hospital supplies must be made by order from the commanding officer. No rule is laid down to specific articles, the contractor is obliged to furnish, how is he to distinguish, when he has not direction on that head from any authority—he advances money and then after 6 months the accounts are returned, the officer ordered away in the interim he receives 2½ pr cent on his advances, and now stands charged or rather has disbursed on the above articles D 977.47/100 for which he is obliged to correspond from georgia with Capt Littlefield, to Portland with Lt. Leonard for his reimbursement which can not be procured Sooner than 9 or 10 months after he advanced the money.
I would urge respectfully the necessity of a regulation upon the Subject; in the mean time I would recommand Some extension in the powers allowed to the Commanding officers—admitting, for instance, the possibility of a Storm uncovering, or oversetting Barracks. Are the troops to remain in that uncomfortable Situation untill a Commandt. has orders from the general officer to repair the said barracks? I forward the part of John L. Boss account of which the vouchers, which I have Signed, are now returned because not agreeably to orders from the Secretary of war which Says “No new work or considerable repair to existing work, nor the purchase of materials to a large amount can be permitted but by the express permission of the Secry. of War, or the Commg. general, in which case, an extract of that authority Should accompany the charge, officers doing either without proceeding in the manner prescribed, are certainly reprehensible.”
how far I have transgressed the regulation, and circumstances stand as an apology for my conduct you are the most Competent Judge. I may only add in my own defence that I have been acted only by my desire of promoting public good and the Comfort of the Soldiers.

These vouchers which I request you please to certify as having been made agreable to your orders or to facilitate the execution of your orders are herein inclosed, and want your authorisation to be admitted by the accountant.
I take the opportunity of mentioning to you that I am ready to execute your orders, and remind you of the necessity of asking your authorization for employing a cadet who is allowed a compensation during the time being. I also request you will not forget sending my artillery regulations for the Artillery Colonial Regt.
With great respect   I have the honor to be   Sir   your most obliged and very hble Serv.

Lewis Tousard
Honorable
Major Genl. Hamilton

